Citation Nr: 0323322	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-22 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an arthrotomy of the left 
elbow with traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty with the U. S. Navy from 
May 1962 to May 1965; he had prior service with the Army 
National Guard of Louisiana.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which, in 
pertinent part, declined to grant a compensable evaluation 
for service-connected residuals of an arthrotomy of the left 
elbow with traumatic arthritis.  Subsequently, by May 2001 
rating decision, the RO increased the veteran's evaluation 
for this disability to 10 percent.  A decision awarding a 
higher rating but less that the maximum available benefit, 
however, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.


REMAND

In April 2002, the Board undertook additional development on 
the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), a provision that was recently 
held invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  New 
evidence has since been associated with the claims file.  The 
Board, however, cannot consider this new evidence prior to an 
RO review of same.  See Id.  As such, this matter must be 
remanded to the RO for the issuance of a supplemental 
statement of the case (SSOC).

The Board notes that the SSOC must contain a summary of the 
new evidence and must indicate all applicable and potentially 
applicable law and regulations.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Next, the RO must review all new 
evidence associated with the claims file 
and issue an SSOC with respect to the 
issue herein on appeal.  The SSOC 
must indicate all applicable and 
potentially applicable law and 
regulations.

3.  Finally, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  If it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



